                    Case 2:20-cv-03716-DMG-MAA Document 21-3 Filed 08/21/20 Page 1 of 3 Page ID #:453



                                       1   Craig J. Mariam (SBN: 225280)
                                           cmariam@grsm.com
                                       2   Garrett M. Fahy (SBN: 267103)
                                           gfahy@grsm.com
                                       3   Stephanie L. Cobau (SBN: 307713)
                                           scobau@grsm.com
                                       4   GORDON REES SCULLY           MANSUKHANI, LLP
                                           633 West Fifth Street, 52nd floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (213) 576-5000
                                       6   Facsimile: (877) 306-0043
                                       7   Attorneys for Defendants Raymond Lei
                                           And OoShirts, Inc.
                                       8
                                       9                        UNITED STATES DISTRICT COURT
                                      10                       CENTRAL DISTRICT OF CALIFORNIA
                                      11   JEFF DUNHAM, as an individual and in )       CASE NO. 2:20-CV-03716-DMG-
Gordon Rees Scully Mansukhani, LLP




                                           his capacity as TRUSTEE OF THE JEFF )        MAA
  633 West Fifth Street, 52nd floor




                                      12   DUNHAM TRUST DATED MARCH )
                                           24, 2010,                            )       Judge: Honorable Dolly M. Gee
      Los Angeles, CA 90071




                                      13                                        )       Magistrate Judge: Honorable Maria
                                                                  Plaintiff,    )       Audero
                                      14                                        )       Courtroom: 8C
                                                  v.
                                      15                                        )       PROOF OF SERVICE
                                           RAYMOND LEI, an individual;          )
                                      16   OOSHIRTS, INC., d/b/a TEECHIP and )
                                           TEECHILI; and DOES 1-50,             )
                                      17                                        )
                                                                  Defendants.   )
                                      18                                        )
                                      19
                                      20                                    PROOF OF SERVICE
                                      21         I am a resident of the State of California, over the age of eighteen years, and
                                      22   not a party to the within action. One of my business addresses is: GORDON
                                      23   REES SCULLY MANSUKHANI, LLP, 633 W. 5th Street, 52nd Floor, Los
                                      24   Angeles, California 90071. On August 21, 2020, I served the within document(s):
                                      25
                                                 1.    DEFENDANTS RAYMOND LEI AND OOSHIRTS, INC.’S REPLY
                                      26               IN SUPPORT OF MOTION TO DISMISS;
                                      27         2.    DECLARATION OF CRAIG J. MARIAM IN SUPPORT OF
                                      28               DEFENDANTS RAYMOND LEI AND OOSHIRTS, INC.’S REPLY

                                                                                -1-
                                                                         PROOF OF SERVICE
                    Case 2:20-cv-03716-DMG-MAA Document 21-3 Filed 08/21/20 Page 2 of 3 Page ID #:454



                                       1                TO MOTION TO DISMISS
                                       2    BY ELECTRONIC FILING. I hereby certify that on August 21, 2020,
                                              a copy of the foregoing document(s) were filed electronically. Notice of
                                       3      this filing will be sent by operation of the Court’s electronic filing system
                                              to all parties indicated on the electronic filing receipt. All other parties
                                       4      will be served by regular U.S. Mail, through the Court’s electronic filing
                                              system.
                                       5
                                       6    BY U.S. MAIL: I placed the document(s) listed above in a sealed
                                              envelope with postage thereon fully prepaid, in United States mail in the
                                              State of California addressed as set forth below.
                                       7
                                       8   BY ELECTRONIC MAIL: I caused such document(s) to be
                                             electronically mailed in .pdf format as an e-mail attachment to each
                                             addressee for the above-entitled case as listed below. The transmission
                                       9     was complete and confirmed. A copy of the transmittal e-mail will be
                                             maintained with the original document(s) in our office.
                                      10
                                      11    BY OVERNIGHT MAIL. I deposited said document(s) in a box or
                                            other facility regularly maintained by the express service carrier (Federal
Gordon Rees Scully Mansukhani, LLP




                                              Express) providing overnight delivery pursuant to Code of Civil
  633 West Fifth Street, 52nd floor




                                      12      Procedure §1013(c) as part of the ordinary business practices of Gordon
                                              Rees Scully Mansukhani, LLP.
      Los Angeles, CA 90071




                                      13
                                            Martin D. Singer, Esq.                        Attorneys for Plaintiff,
                                      14    Thomas Wayne Harman, Esq.                     JEFF DUNHAM as an individual
                                            Jake A. Camara, Esq.                          and in his capacity as TRUSTEE
                                      15    LAVELY & SINGER, P.C.                         OF THE JEFF DUNHAM TRUST
                                            2049 Century Park East, Suite 2400            DATED MARCH 24, 2010
                                      16    Los Angeles, CA 90067-2906
                                            Tel: 310-556-3501
                                      17    Fax: 310-556-3615
                                            Email: mdsinger@lavelysinger.com
                                      18           wharman@lavelysinger.com
                                                   jcamara@lavelysinger.com
                                      19
                                            Kevin Richard Lussier, Esq.                   Attorney for Defendants Raymond
                                      20    Veatch Carlson, LLP                           Lei
                                            1055 Wilshire Boulevard, Floor 11             And OoShirts, Inc.
                                      21    Los Angeles, CA 90017
                                            Tel: 213-381-2861
                                      22    Fax: 213-383-6370
                                            Keith Gregory Adams, Esq.                     Attorney for Defendants Raymond
                                      23    Murphy Pearson Bradley and Feeney             Lei and Ooshirts, Inc. dba Teechip
                                            550 South Hope Street Suite 650               dba Teechili
                                      24    Los Angeles, CA 90071
                                            213-327-3500
                                      25    Fax: 213-627-2445
                                            Email: kadams@mpbf.com
                                      26
                                      27
                                           ///
                                      28

                                                                                -2-
                                                                         PROOF OF SERVICE
                    Case 2:20-cv-03716-DMG-MAA Document 21-3 Filed 08/21/20 Page 3 of 3 Page ID #:455



                                       1                I am readily familiar with the firm’s practice of collection and
                                       2   processing correspondence for mailing. Under that practice it would be deposited
                                       3   with the U.S. Postal Service on that same day with postage thereon fully prepaid in
                                       4   the ordinary course of business. I am aware that on motion of the party served,
                                       5   service is presumed invalid if postal cancellation date or postage meter date is
                                       6   more than one day after the date of deposit for mailing in affidavit.
                                       7         I declare that under penalty of perjury under the laws of the United States of
                                       8   America that the above is true and correct.
                                       9         I further declare that I am employed in the office of a member of the Bar of
                                      10   this Court at whose direction the service was made.
                                      11         Executed on August 21, 2020.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13                                                            Jeanne P. Farrar
                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                                                                 -3-
                                                                          PROOF OF SERVICE
